RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                NOT TO BE PUBLISHED

         Commonwealth of Kentucky
                Court of Appeals

                  NO. 2020-CA-0215-MR



GREG RENFROW                                      APPELLANT


           APPEAL FROM BUTLER CIRCUIT COURT
v.       HONORABLE TIMOTHY R. COLEMAN, JUDGE
                 ACTION NO. 18-CR-00088


COMMONWEALTH OF KENTUCKY                           APPELLEE




AND               NO. 2020-CA-0216-MR



GREG RENFROW                                      APPELLANT


           APPEAL FROM BUTLER CIRCUIT COURT
v.       HONORABLE TIMOTHY R. COLEMAN, JUDGE
                 ACTION NO. 18-CR-00145


COMMONWEALTH OF KENTUCKY                           APPELLEE
                                           OPINION
                                          AFFIRMING

                                       ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Greg Renfrow appeals from a judgment of the Butler Circuit

Court denying his motion to withdraw his guilty plea. Having reviewed the

arguments of the parties, the record, and the applicable law, we discern no

reversible error and affirm.

                Renfrow was indicted by a grand jury in July 2018. The indictment

contained ten counts of sexual abuse in the first degree, victim under twelve (12)

years of age.1 There was a single victim, C.M., and the events were alleged to

have taken place between October 1, 2013 through December 31, 2013.2 A public

defender was appointed to represent Renfrow in the proceedings. The trial court

held several pretrial hearings, and a trial was scheduled for February 20, 2019. In

December 2018, Renfrow was indicted by a grand jury on ten additional counts of

sexual abuse in the first degree, victim under twelve (12) years of age. The victim




1
    See Kentucky Revised Statute (KRS) 510.110.
2
    Butler County Case No. 18-CR-00088.



                                              -2-
in that indictment was identified as D.H., and the events were alleged to have taken

place between January 1, 2017 through July 1, 2018.3

                On February 4, 2019, Renfrow entered a guilty plea in both cases. In

exchange for his plea, the Commonwealth dismissed all but two counts against

Renfrow. He received three years’ incarceration in Butler County Case No. 18-

CR-00088, to run consecutively with two years’ incarceration in Butler County

Case No. 18-CR-00145, for a total of five years’ incarceration. Renfrow was also

ordered to complete the sex offender treatment program; is subject to a period of

five years conditional discharge upon release from incarceration; and will be a

lifetime registered sex offender.

                The trial court set Renfrow’s sentencing date for May 14, 2019. On

May 13, 2019, Renfrow filed a motion to withdraw his guilty plea. The motion

was filed by new, private counsel. The following day, the trial court first heard

Renfrow’s motion to withdraw his guilty plea. Upon immediate denial, the trial

court sentenced Renfrow as scheduled and pursuant to the terms of the plea

agreement. Ten days later, Renfrow filed a motion to reconsider and a motion to

vacate the final judgment and sentencing. The trial court denied the motions.

These appeals followed.




3
    Butler County Case No. 18-CR-00145.

                                          -3-
                Renfrow makes two arguments on appeal. He argues that the trial

court erred by not allowing him to withdraw his plea because (1) the plea was

involuntary; and (2) the trial court’s decision was unreasonable and unfair in light

of the circumstances. We disagree.

                We begin by noting that Renfrow’s brief is deficient. In contravention

of CR4 76.12(4)(c)(v), he does not have a preservation statement at the beginning

of each argument. While his arguments contain scant citations to the record, these

citations in no way demonstrate where his arguments are preserved. CR

76.12(4)(c)(iv) and (v) require ample references to the record and citation to

authority supporting each argument. It is not the responsibility of this Court to

search the record to find support for Renfrow’s contentions, assuming it exists.

Smith v. Smith, 235 S.W.3d 1 (Ky. App. 2006).

                Leniency should not be presumed when a party before this Court fails

to follow the rules. Curty v. Norton Healthcare, Inc., 561 S.W.3d 374, 377-78

(Ky. App. 2018). Indeed,

                [f]ailing to comply with the civil rules is an
                unnecessary risk the appellate advocate should not
                chance. Compliance with CR 76.12 is mandatory. See
                Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).
                Although noncompliance with CR 76.12 is not
                automatically fatal, we would be well within our
                discretion to strike Curty’s brief or dismiss her appeal for

4
    Kentucky Rule of Civil Procedure.



                                            -4-
                her attorney’s failure to comply. Elwell. While we have
                chosen not to impose such a harsh sanction, we strongly
                suggest counsel familiarize himself with the rules of
                appellate practice and caution counsel such latitude may
                not be extended in the future.
Id. at 378.5

                “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only.” Hallis, 328 S.W.3d at 696 (citing Elwell v.

Stone, 799 S.W.2d 46, 47 (Ky. App. 1990)). Given only because the record before

us is not voluminous, we proceed with review.6

                “We review a trial court’s finding regarding voluntariness for clear

error, i.e., whether the determination was supported by substantial evidence, and

we review a trial court’s ruling on a motion to withdraw for abuse of discretion,

i.e., whether it was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Porter v. Commonwealth, 394 S.W.3d 382, 386 (Ky. 2011).




5
    See also Clark v. Workman, 604 S.W.3d 616, 616-18 (Ky. App. 2020).

6
 We also note that this appears to be the first time Renfrow’s counsel has been warned about
noncompliance with the Kentucky Rules of Civil Procedure by this Court.



                                              -5-
                 Renfrow argues his plea was involuntary because it was “coerced by

counsel and was the product of ineffective assistance of counsel.”7 Renfrow

blames an overworked Department of Public Advocacy and broadly argues that

public defenders enter into plea negotiations because they are unwilling to take the

Commonwealth to trial, as was the case in the instant action. He points to his

former attorney’s statement at a pretrial conference in November 2018. At that

time, Renfrow’s attorney stated that this was a “he said she said case without any

physical evidence or medical proof.” Counsel also stated, “I really think this one

needs to go to trial, the proof warrants that[.]” Renfrow’s argument is

unpersuasive.

                 When those statements were made by Renfrow’s former attorney,

Renfrow had been indicted on ten counts of sexual abuse, first degree. However,

approximately one month later, he was indicted on ten more counts of the same

offense, but with a different minor victim. It is unknown to this Court what

evidence the Commonwealth had regarding the second indictment, but the alleged

events took place much more recently in time than the events in the previous

indictment. If found guilty on all counts in both indictments, Renfrow was facing

a maximum of twenty years’ incarceration.




7
    See Appellant’s brief, page 10.

                                           -6-
               Renfrow’s prior counsel addressed the trial court at the hearing on the

motion to withdraw the guilty plea regarding his advice to Renfrow prior to entry

of the plea.8 He denied coercion and stated that the only duress he witnessed from

Renfrow was tied to the circumstances of being incarcerated. Renfrow’s new

counsel did not call Renfrow or any other witnesses to testify, and the motion to

withdraw the guilty plea was not accompanied by an affidavit from Renfrow.

               “The validity of a guilty plea must be determined not from specific

key words uttered at the time the plea was taken, but from considering the totality

of circumstances surrounding the plea. These circumstances include the accused’s

demeanor, background and experience, and whether the record reveals that the plea

was voluntarily made. The trial court is in the best position to determine if there

was any . . . involuntariness . . . to plead guilty. Solemn declarations in open court

carry a strong presumption of verity.” Centers v. Commonwealth, 799 S.W.2d 51,

54 (Ky. App. 1990) (citations omitted).

               The trial court properly considered the totality of circumstances

surrounding Renfrow’s plea. Before entering his plea, the trial court ascertained

that Renfrow understood the charges. Renfrow affirmed that he had read both the



8
  “[W]aiver of the lawyer/client privilege is implied and automatic ‘[w]here a client testifies
against the attorney, as where a defendant testifies adversely to his attorney’s competence or
alleges attorney misconduct[.]’” Rodriguez v. Commonwealth, 87 S.W.3d 8, 11 (Ky. 2002)
(citation omitted).



                                                -7-
motion to enter a guilty plea and the Commonwealth’s offer, that he understood

them, and that he signed each document voluntarily. He stated that he had

discussed the case with his attorney, had reviewed the Commonwealth’s evidence,

and was fully informed about the facts in each case. Renfrow stated that he was

satisfied with the advice of his counsel and did not need any additional time to

speak to him. Renfrow’s attorney acknowledged that he had advised Renfrow of

his rights; that he believed Renfrow understood the nature of the proceedings; and

that Renfrow was entering the plea of his own free will, but with the advice of

counsel. Renfrow affirmed his understanding that he was giving up his

constitutional rights to a jury trial, to confront and cross-examine witnesses, his

constitutional protection against self-incrimination, and his right to appeal the

conviction. Renfrow testified that he was entering the plea because he committed

the acts as charged in the indictments and that he was pleading guilty of his own

free will because he was guilty and for no other reason. Although he now argues

that he was visibly reluctant to enter his plea, that argument is not supported by the

record. Further, when asked by the trial court, Renfrow’s current counsel admitted

that he had not watched the plea colloquy as of the date of the hearing on the

motion to withdraw the plea. The trial court did not err in its determination that

Renfrow’s plea was entered voluntarily.




                                          -8-
                 Renfrow’s second argument has two parts. First, he argues changes in

his medication to treat his diabetes had occurred in the days leading up to the entry

of his guilty plea. Renfrow attempts to argue, as he did to the trial court on May

14, 2019, that on the date of his plea, he was “sluggish, confused, and didn’t

understand what was going on.”9 This is also completely refuted by the record

before us. Renfrow’s behavior and demeanor upon entering his guilty plea simply

were not as he now attempts to characterize them. Moreover, in addition to

testifying that he understood the proceedings, Renfrow testified that his judgment

was not impaired in any way when he entered his plea. We discern no error.

                 Renfrow also points to an affidavit from his ex-wife, Amber

McKinney, filed with the trial court on May 24, 2019. The affidavit states that she

“watched [minor victim’s mother] coach her son to accuse Greg Renfro [sic],

during the time she was staying at my house.” He argues that this testimony would

likely result in a not-guilty verdict. We are unpersuaded. Renfrow did not attempt

to elicit testimony from Ms. McKinney during the hearing, and the sworn

statement in her affidavit is vague and contains no dates or other specific

information. Nor did Renfrow seek a more extensive evidentiary hearing on the

motion.




9
    See hearing on May 14, 2019, beginning at 1:39:50.

                                               -9-
             The trial court’s decision to deny Renfrow’s motion to withdraw his

guilty plea was reasonable, fair, and supported by sound legal principles. The

court was understandably suspicious that Renfrow filed the motion just one day

before he would be sentenced to five years’ incarceration and over three months

since he had entered his guilty plea. Renfrow was afforded a hearing on his

motion to withdraw his plea, and the trial court listened to arguments from

Renfrow, the Commonwealth, and Renfrow’s former attorney. Considering the

totality of circumstances surrounding the entry of Renfrow’s plea, the trial court

did not abuse its discretion in denying his motion to withdraw the plea.

             Accordingly, we AFFIRM the Butler Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Jason C. Hays                              Daniel Cameron
Bowling Green, Kentucky                    Attorney General of Kentucky

                                           Aspen Roberts
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -10-